FILED
                              NOT FOR PUBLICATION                            SEP 30 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BALWINDER KAUR,                                   No. 08-72020

               Petitioner,                        Agency No. A097-581-479

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Balwinder Kaur, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny in part and grant in part the petition for review, and

remand for further proceedings.

      Substantial evidence supports the agency’s determination that, even though

Kaur established past persecution on account of an imputed political opinion, her

presumption of a well-founded fear of future persecution was rebutted by evidence

of changed country conditions in India. See 8 C.F.R. § 1208.13(b)(1)(i)(A); see

also Gonzales-Hernandez v. Ashcroft, 336 F.3d 995, 999-1000 (9th Cir. 2003)

(noting that BIA has expertise to construe country reports and determine whether

country conditions have changed sufficiently to rebut a presumption of future

persecution). The agency rationally construed the evidence in the record and

provided a sufficiently individualized analysis of Kaur’s future fear. Id.

      Because Kaur has not established a well-founded fear of persecution, she

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      However, in assessing humanitarian asylum, the agency failed to address

Kaur’s argument that she may be eligible due to “other serious harm” under 8

C.F.R. § 1208.13(b)(1)(iii)(B). Thus, we remand for further proceedings on this

issue. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Hanna v.


                                          2                                    08-72020
Keisler, 506 F.3d 933, 939 (9th Cir. 2007) (remanding for further proceedings

where agency did not consider both statutory provisions for humanitarian asylum);

see also Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005) (BIA is not

free to ignore arguments made by applicant).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part, GRANTED in part;

REMANDED.




                                          3                                 08-72020